Citation Nr: 0521012	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  98-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disability of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that, in pertinent part, denied the veteran's claims 
for service connection for hypertension and a back 
disability.  The Board denied the veteran's claims in an 
April 1999 decision, and the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated November 27, 2000, the 
Court granted the veteran's Unopposed Motion for Remand and 
to Stay Further Proceedings.  The Order vacated the Board's 
April 1999 decision and the case was remanded to the Board.  
The Board remanded the veteran's claims to the RO for further 
development in an August 2001 decision.  In an October 2002 
rating decision, the RO granted the veteran's claim for 
service connection for hypertension.  The October 2002 rating 
decision also granted the veteran service connection for 
degenerative joint disease of the cervical spine.  In an 
August 2003 decision, the Board denied the veteran's claim 
for a disability of the lumbosacral spine.  The veteran 
appealed this determination to the Court.  By an Order dated 
May 25, 2004 the Court granted a Joint Motion for Remand of 
the parties and vacated the August 2003 decision.  The 
veteran's claim for service connection for a disability of 
the lumbosacral spine was once again remanded by the Board in 
January 2005.

The Board again notes that, as indicated in the January 2005 
remand, the issue of entitlement to service connection for a 
thoracic spine disability has not been adjudicated by the RO.  
As such, it is not for appellate consideration at this time, 
and is referred to the RO for appropriate action.




FINDING OF FACT

A lumbosacral spine disability was not demonstrated during 
service, nor to a compensable degree within a year of 
discharge from service, and no current lumbosacral spine 
disability has been shown by competent clinical evidence of 
record to be related to service.


CONCLUSION OF LAW

A lumbosacral spine disability was not incurred in or 
aggravated by active service, nor may a lumbosacral spine 
disability be presumed to have been incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

An August 2001 VCAA notice letter apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records, and reports of private and VA examination and 
treatment, are of record.  The Board notes that all available 
medical records referenced by the appellant have been 
obtained.  All other medical records that have been sought 
have been determined to be unobtainable, and the veteran has 
been informed of such.  The veteran has provided testimony 
before the undersigned Veterans Law Judge, and he has 
submitted a private medical opinion.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the issue on appeal and he has done so.  There 
is no indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claim which has 
not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131. 

Specified diseases (i.e. arthritis) manifested or aggravated 
to a compensable degree within the appropriate time period 
shall be granted service connection, even though there is no 
record of such disease in service.  38 C.F.R. §§ 3.307, 
3.309.  When a disability is not initially manifested during 
service or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d).

History

Service medical records reveal that in March 1959 the veteran 
was seen with complaints of a sore back.  He was hospitalized 
with the final diagnosis being pyelonephritis.  The remainder 
of the service medical records, including the July 1960 
discharge examination report, are silent for treatment or 
finding of a chronic back disability.

Private and VA treatment records reflect that the veteran was 
first seen for complaints regarding his low back in the 
1990's.  A March 1997 private treatment record reflects that 
since 1992 the veteran had had a back problem with increased 
lumbar pain requiring physical therapy.  

The veteran appeared before the undersigned Veterans Law 
Judge at the RO in November 1998.  The veteran testified that 
he had injured his back during service when he was in a 
vehicle which flipped over.  He indicated that he did not 
receive any treatment for his back at the time.  He has also 
offered testimony that he again injured his back in a 
motorcycle accident during service.  Service medical records 
reflect that in September 1958 the veteran experienced 
contusions on the right forearm as a result of a motorcycle 
accident, but make no reference to the veteran's back.

In December 1998, the veteran submitted statements from his 
spouse, brother, son-in-law, and brother-in-law, concerning 
their recollection with respect to his complaints and their 
belief that he has had back problems since service.  He also 
submitted an earnings record from 1962 to substantiate his 
testimony regarding missing two weeks of work.

VA outpatient treatment records dated from October 1998 to 
May 2001 show complaints of back pain, but none of these 
records make any reference to the etiology of the veteran's 
back pain.

The veteran was afforded a VA orthopedic examination in 
August 2002.  The orthopedist examined the veteran's claims 
file and the veteran.  The examination report provides a 
detailed history of the veteran's assertions, and a detailed 
history of the medical evidence contained in the record.  The 
impressions included degenerative arthritis of the lumbar 
spine, with degenerative spondylolisthesis of L4.  The 
examiner also included an assessment of developmental anomaly 
of the lumbar spine with partial sacralization of L5, 
degenerative disc disease of the lumbar spine, and 
anterolisthesis L4 on L5 secondary to degenerative disc 
disease.  The examiner stated that the veteran's lumbar spine 
disability was unlikely to be related to the trauma the 
veteran experienced in service.

The veteran submitted a December 2004 letter from a private 
physician.  This physician stated that the VA had established 
that the veteran's cervical disability had been linked to a 
1957 van accident in service, but that the veteran had not 
been granted service connection for his lumbar and thoracic 
spine.  The examiner noted that the spinal column is a unique 
entity in that not only does it have individual joint 
movement about the vertebrae, but it is also dependent upon 
movement of a whole from one section to another.  She noted 
that it was unlikely that the veteran experienced an isolated 
cervical spine injury in a van accident that caused his 
entire body to be tumbled about.  The physician stated that 
even if the cervical spine were the greater of the injuries 
at that time, the disability would affect the biomechanics of 
the entire spinal column.  It was the private physician's 
opinion that it was more likely than not that the veteran's 
injury in service was the cause of his persistent back pain 
and advanced degenerative arthritis of the lumbar and 
thoracic spine.

The veteran was provided a VA orthopedic examination in March 
2005.  The VA physician examined the veteran and the 
veteran's medical history.  The examiner stated that she 
disagreed with the private physician's December 2004 opinion.  
The VA examiner noted that contrary to the private 
physician's statement, the service medical records did not 
document a van accident.  The VA physician further noted that 
the veteran received two injuries to the head while in 
service which could cause the veteran's cervical spine 
disability.  She noted that there were no back complaints 
noted in the service medical records, except for complaints 
that were attributed to pyelonephritis.  The VA physician 
reported that the veteran had been seen on several occasions 
following the reported van accidents, including for treatment 
for acne, yet on none of these occasions did the veteran 
complain of low back pain related to a van rollover.  The VA 
physician noted that the veteran had degenerative arthritis, 
and degenerative disc disease, of the lumbar spine, and that 
there was sacralization of L-5.  X-rays of the thoracic spine 
were negative.  It was the VA physician's opinion that the 
veteran's current lumbosacral spine disabilities were 
unrelated to service.  She noted that there was no documented 
low back disability in service, in spite of multiple 
presentations for care of other concerns.  She also noted 
that the absence of thoracic degeneration indicated that it 
was unlikely that general bouncing around in a rolling van 
was associated with the degenerative changes noted in the 
cervical and lumbar spines.



Analysis

While the veteran asserts that he injured the lumbosacral 
spine during service, the service medical records do not 
reveal that the veteran experienced any trauma to his back.  
These records do show a complaint of back pain, however, it 
was attributed to polynephritis.  The service medical records 
do reveal that the veteran was in a motorcycle accident, but 
these records do not indicate that the veteran received any 
trauma to the lumbar spine in that accident.  The only 
medical evidence indicating that the veteran has a 
lumbosacral spine disability related to service is the 
December 2004 private medical opinion.  However, as noted by 
the March 2005 VA physician, the private examiner based her 
opinion on incorrect assumptions, based on a history reported 
by the veteran, not supported by the objective clinical 
evidence of record.  The VA physician was of the opinion that 
no current lumbosacral spine disability was related to 
service and supported her opinion with the medical evidence 
of record.  The contemporary medical evidence does not 
indicate that the veteran experienced any disability of the 
lumbosacral spine during service, or within a year after 
discharge from service.  A review of the record reveals the 
veteran was first noted to have a low back disability in 
1993, more than 30 years after discharge from service.  Since 
the contemporary evidence supports the opinion of the VA 
physician, the Board finds the VA physician's August 2002 and 
March 2005 opinions to be more probative than the December 
2004 private physician's opinion.  As such, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for a disability of the lumbosacral 
spine.  Accordingly, entitlement to service connection for a 
disability of the lumbosacral spine is not warranted.

ORDER

Entitlement to service connection for a disability of the 
lumbosacral spine is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


